PACIFIC BUSINESS FUNDING

A MEMBER OF THE GREATER BAY BANCORP FAMILY



20195 Stevens Creek Boulevard · Suite #220 · Cupertino, California 95014

Tel. (408) 255-9300 · Fax (408) 255-9313



EXPORT-IMPORT BANK

FACTORING AGREEMENT



This Export-Import Bank Factoring Agreement (the "Exim Agreement"), dated as of
May 16, 2003, is entered into by and between Southwall Technologies Inc., a
Delaware corporation ("Seller") having its principal place of business and chief
executive office at the address set forth on Schedule 1 attached hereto, and
Pacific Business Funding, a division of Cupertino National Bank ("Purchaser")
having an office at the address identified above.

Recitals

A.

Seller and Purchaser are parties to that certain Domestic Factoring Agreement of
even date herewith (the "Domestic Agreement"), together with related documents.



B.

Seller and Purchaser desire in this Exim Agreement to set forth their agreement
with respect to a facility to be guaranteed by Export-Import Bank of the United
States.



C. Capitalized terms used in this Exim Agreement shall have the meanings
assigned to them in Section 12, Definitions. Schedules 1, 2 and 3 to this Exim
Agreement (the "Schedules") shall for all purposes be deemed to be a part of
this Exim Agreement and are incorporated herein.

Purchase of Accounts.
 1. Schedule of Accounts.

Seller may, at any time, request that Purchaser purchase Accounts. Any such
request by Seller shall be made by delivering to Purchaser a Schedule of
Accounts, in the form attached hereto as
Exhibit A
(the "
Schedule of Accounts
") which describes in detail the Accounts Seller is requesting Purchaser to
purchase, including, (a) the name and address of the Account Debtor of each such
Account, (b) the amount owed by the Account Debtor of each such Account, and (c)
the date and number of the invoice evidencing each such Account. Each Schedule
of Accounts shall be signed by an authorized representative of Seller. In
addition, at the request of Purchaser, Seller shall deliver to Purchaser any
other supporting documentation with respect to such Accounts, including all
invoices, purchase orders, signed contracts, delivery receipts, timecards and
other documents.
Discretionary Approval of Accounts.
Purchaser may, in its sole discretion, purchase any Account included in a
Schedule of Accounts, but is under no obligation to purchase any such Account.
Purchaser may exercise its sole discretion in approving each Account and the
credit of each Account Debtor before purchasing any Account. Purchaser will only
purchase an Account it deems to be an Exim Eligible Foreign Account. In no event
shall the aggregate amount of all outstanding Obligations exceed the amount set
forth on
Schedule 1
(the "
Maximum Commitment
").
Payment of Advances; Creation of a Book Reserve.
 A. Upon approval, in Purchaser's sole discretion, of any of the Accounts
    described on a Schedule of Accounts, Purchaser shall pay to Seller as the
    purchase price for any approved Account the percent of the face amount of
    such approved Account as set forth on Schedule 1 (the "Advance"). Purchaser
    may, from time to time, in its discretion, upon notice to Seller, change the
    percentage of the Advance. Upon payment of the Advance to Seller, Purchaser
    shall also create a reserve on Purchaser's book and records with respect to
    each Purchased Account in an amount equal to the face amount of the
    Purchased Account minus the Advance for such Purchased Account (the
    "Reserve"). Notwithstanding anything to the contrary in this Exim Agreement,
    in no event shall the Reserve with respect to all Purchased Accounts
    outstanding at any time be less than the percent of the Account Balance set
    forth on Schedule 1. Purchaser, may in its discretion, upon notice to
    Seller, increase the percentage of the Reserve at any time.
 B. In addition, Seller may request that Purchaser purchase an Account without
    making an Advance. Upon approval of such Account in Purchaser's sole
    discretion, Purchaser may purchase such Account without making an Advance.
    Any such Account approved by Purchaser for purchase without an Advance shall
    be deemed a Purchased Account (each, a "Reserve Purchased Account"). Upon
    purchase of a Reserve Purchased Account the amount of the Reserve shall be
    increased by the face amount of such Account. Seller may, after Purchaser
    purchases a Reserve Purchased Account, request that Purchaser pay to Seller
    the Advance that would have been made to Seller at the time of purchase had
    Seller requested the Advance at such time, or any portion thereof. Purchaser
    may, in its reasonable discretion, elect to make an Advance with respect to
    a Reserve Purchased Account. If Purchaser elects to make such Advance, the
    Reserve shall be decreased by the amount of such Advance. If the Purchaser
    does not elect to make such Advance, the Seller may elect to have the
    Reserve Purchased Account reassigned to it provided no Event of Default has
    occurred. Notwithstanding the foregoing, in no event shall Purchaser make an
    Advance with respect to a Reserve Purchased Account if (i) an Event of
    Default or event that with notice, lapse of time or otherwise would
    constitute an Event of Default, has occurred and is continuing (ii)
    Purchaser has made a Remittance from the Reserve after the date such Reserve
    Purchased Account was purchased, or (iii) after making such Advance and
    deducting such amount from the Reserve, the Reserve with respect to all
    Purchased Accounts then outstanding would be less than the percent of the
    Account Balance set forth on Schedule 1. Seller shall deliver to Purchaser a
    LOC Funding Summary and Advance Request form on each date Seller requests
    that Purchaser make an Advance with respect to a Reserve Purchased Account.
    Such requests must be made by 10:00 a.m. Pacific Standard Time each business
    day and are subject to Purchaser's approval.

Transfer of Accounts.
At the time Purchaser pays the Advance with respect to any Account in
immediately available funds, such Account shall constitute a Purchased Account,
and Seller hereby absolutely sells, transfers and assigns to Purchaser, all of
Seller's right, title and interest in and to each Purchased Account. Seller also
hereby sells, transfers and assigns to Purchaser all of the returned goods
represented by each Purchased Account, all of Seller's rights and remedies as an
unpaid seller under the California Commercial Code and other applicable law,
including the rights of stoppage in transit, replevin, reclamation, and claim
and delivery, and all Seller's rights in and to all security for each such
Purchased Account and guaranties thereof, and all rights against third parties
with respect thereto. Any goods recovered or received by Seller in connection
with an Account shall be set aside marked with Purchaser's name, and held for
Purchaser's account as owner.
Collection of Accounts.
Each Purchased Account shall be collected directly by the Purchaser. At the
request of Purchaser, Seller and Purchaser shall jointly notify each Account
Debtor by letter that Purchased Accounts owed by such Account Debtor have been
assigned and are payable to Purchaser. Such notification shall be substantially
in the form attached hereto as
Exhibit B
after transfer of the Account pursuant to Section 1.4. Seller shall not take or
permit any action to change or revoke any notification without Purchaser's prior
written consent and shall not request any Account Debtor to pay any Purchased
Account to Seller. Notwithstanding the foregoing, in the event Seller receives
any payments of any Purchased Accounts, Seller shall (A) immediately notify
Purchaser of such payment, (B) hold such payment in trust and safekeeping for
Purchaser, and (C) immediately turn over to Purchaser the identical checks,
monies or any other forms of payment received, with any necessary endorsement or
assignment. Purchaser shall have the right to endorse Seller's name on all
payments received in connection with each Purchased Account and on any other
proceeds of Collateral. If Purchaser receives a check or item which is payment
for both a Purchased Account and a non-Purchased Account, the funds shall first
be applied to the Purchased Account and, so long as there does not then exist an
Event of Default or an event that with notice or lapse of time would constitute
an Event of Default, the excess shall be remitted to Seller. In the event
Purchaser receives any other payments of non-Purchased Accounts, Purchaser shall
credit such collections to the Reserve;
provided
, that if any Event of Default or event that with notice or lapse of time or
otherwise would constitute an Event of Default then exists, Purchaser shall have
the right to apply such collections, which constitute Collateral, to reduce the
Obligations.
Full Recourse.
The purchase by Purchaser of Purchased Accounts from Seller shall be with full
recourse against Seller. Seller shall be liable for any deficiency in the event
the Obligations exceed the amount of Purchased Accounts and the other
Collateral.

Fees and Customer Payments.
 1. Finance Fees.

Seller shall pay to Purchaser on each Settlement Date, a finance fee in an
amount equal to the per annum rate set forth on Schedule 1 of the average daily
Obligations (other than any fees under this Exim Agreement that are not yet due)
outstanding during the Settlement Period ending on such Settlement Date (the
"Finance Fees"). Such accrued Finance Fees shall be netted against the Reserve
as described in Section 3.3. Upon notice by Purchaser to Seller that an Event of
Default has occurred hereunder, the per annum rate of the Finance Fees
applicable to all Obligations shall be equal to the Finance Fee rate per annum
set forth on Schedule 1 plus two percent (2%); provided, that if the Event of
Default is capable of being cured and is cured by the tenth (10th) day after
such notice, the Finance Fee rate per annum shall be as set forth in Schedule 1.
Administrative Fees. Seller shall pay to Purchaser on each Settlement Date, an
Administrative Fee equal to the percent set forth on Schedule 1 of the face
amount of each Account purchased by Purchaser during the Settlement Period
ending on such Settlement Date (the "Administrative Fee"). All Administrative
Fees shall be netted against the Reserve as described in Section 3.3. Commitment
Fee. Seller shall pay to Purchaser on the date of this Exim Agreement, and on
each anniversary date of this Exim Agreement, the Commitment Fee set forth on
Schedule 1 (the "Commitment Fee"). All Commitment Fees shall be netted against
the Reserve as described in Section 3.3. In the event that this Exim Agreement
is terminated in the first six (6) months following the date of this Exim
Agreement, the Commitment Fee shall be pro-rated on a weekly basis. Transaction
Fee. In order to monitor and track Purchased Accounts, a transaction fee will be
assessed by Purchaser based upon invoice and payment volume as set forth on
Schedule 1 (the "Transaction Fees"). Seller shall pay to Purchaser the
Transaction Fees set forth on Schedule 1 as and when set forth on Schedule 1.
All Transaction Fees shall be netted against the Reserve as described in Section
3.3. Other Fees. Seller will pay to Purchaser the other fees and charges set
forth in Schedule 1 as and when set forth on Schedule 1 ("Other Fees"). All
Other Fees shall be netted against the Reserve as described in Section 3.3.
Maximum Lawful Rate. In no event shall any charges that may constitute interest
hereunder exceed the highest rate permitted under applicable law. In the event
that a court of competent jurisdiction makes a final determination that
Purchaser has received interest hereunder in excess of the maximum lawful rate,
then such excess shall be deemed a payment of principal and the interest payable
hereunder deemed amended to the amount payable under the maximum lawful rate.
Crediting Customer Payments. To allow for application of payments and for
purposes of computing Finance Fees, all payments shall be applied to the
Obligations on that number of business days identified on Schedule 1 after
payments are received by Purchaser (the "Customer Payments"). Payments received
after 12:00 p.m. (Pacific Standard Time) on any business day shall be deemed to
have been received on the following business day. So long as no Event of Default
has occurred or is continuing, Purchaser shall credit such Customer Payment to
the amount outstanding with respect to the Purchased Account for which such
payment was made. If Purchaser receives a Customer Payment and is unable to
identify where funds are to be applied, Purchaser shall inform Seller and hold
said funds in suspense. Funds will remain in suspense and will not be considered
an applied payment until Purchaser and Seller agree as to the application of
funds. Customer Payments held in suspense will not be credited until after that
number of business days identified on Schedule 1 after payments are the Customer
Payment has been released from the suspense account. Notwithstanding the
foregoing, upon the occurrence of an Event of Default and following the
Termination Date, Seller hereby irrevocably waives the right to direct the
application of any and all such payments received from or on behalf of Seller,
and Seller hereby irrevocably agrees that Purchaser shall have the continuing
exclusive right to apply any and all such payments, including Customer Payments,
to the Obligations in such order and manner as Purchaser shall, in its sole
discretion, determine. Notwithstanding the foregoing, if any Customer Payment is
subsequently dishonored or Purchaser does not receive good funds for any reason,
the amount of such uncollected Customer Payment shall be included in the
Obligations as if such Customer Payment had not been received, and Finance Fees
shall accrue thereon, and the credit to the Obligations shall be reversed.
Optional Repurchase. Seller shall have the option at any time to repurchase any
Purchased Accounts by paying the outstanding amount of all Advances with respect
to such Purchased Account together with all Finance Fees and all other
Obligations accrued and unpaid as of the date of such repurchase with respect to
such Purchased Account and by paying a repurchase fee identified in Schedule 1
("Repurchase Fee"). Accounting. Purchaser shall deliver to Seller after each
Settlement Date, a statement of Seller's account which shall include an
accounting of the transactions of the Settlement Period, including the amount of
all Finance Fees, Administrative Fees, Adjustments, Chargeback Amounts, Customer
Payments and Purchased Accounts. The accounting shall constitute an account
stated and shall be binding on Seller and deemed correct unless Seller delivers
to Purchaser a written objection within thirty (30) days after such accounting
is mailed to Seller. Adjustments, Chargebacks and Remittances.
 1. Adjustments.

In the event any Account Debtor asserts any offset, defense, counterclaim,
dispute, discount, allowance, right of return, right of recoupment, or warranty
claim with respect to a Purchased Account, or pays less than the face amount of
such Purchased Account (each, an "Adjustment"), Purchaser may, in its sole
discretion, either (A) deduct the amount of the Adjustment multiplied by the
Advance Rate that was applicable to such Purchased Account at the time it was
purchased in calculating the Remittance, or (B) chargeback to Seller that
portion of the Purchased Account with respect to which the Adjustment is
asserted. Seller shall advise Purchaser immediately upon learning of any
Adjustment asserted by any Account Debtor. Purchased Account No Longer Meeting
Eligibility Requirements. In the event any Purchased Account fails to constitute
an Exim Eligible Foreign Account after the date it is purchased, Purchaser may,
in its sole discretion, either (A) deduct the amount of such Purchased Account
multiplied by the Advance Rate that was applicable to such Purchased Account at
the time it was purchased, in calculating the Remittance, or (B) chargeback to
Seller the Purchased Account that is no longer an Exim Eligible Foreign Account.
Seller shall advise Purchaser immediately upon learning of any Purchased Account
that is no longer an Eligible Account. Purchaser shall provide reasonable notice
to Seller of any Purchased Account that is no longer an Exim Eligible Foreign
Account. Chargebacks. Purchaser shall have the right to charge back to Seller
any Purchased Account:
 A. which remains unpaid ninety (90) calendar days after the invoice date;
 B. with respect to which there has been a breach of any warranty,
    representation, covenant or agreement set forth in this Exim Agreement;
 C. with respect to which the Account Debtor asserts any Adjustment;
 D. which is no longer an Exim Eligible Foreign Account; or
 E. which is owed by an Account Debtor that has filed, or has had filed against
    it, any bankruptcy case, insolvency proceeding, assignment for the benefit
    of creditors, receivership or insolvency proceeding, or that has become
    insolvent (as defined in the United States Bankruptcy Code) or that is
    generally not paying its debts as such debts become due.

Upon demand by Purchaser, Seller shall pay to Purchaser the full face amount of
any Advances with respect to any Purchased Account which has been charged back
to Seller pursuant to this Section 3.3, or to the extent partial payment has
been made, the amount by which the face amount of any Advances with respect to
such Purchased Account which has been charged back to Seller exceeds such
partial payment, together with any attorneys' fees and costs incurred by
Purchaser in connection with collecting such Purchased Account (collectively,
the "Chargeback Amount"). Purchaser shall advise Seller regarding how the
Chargeback Amount shall be paid, which may be by any one or a combination of the
following, in Purchaser's sole discretion: (1) payment in cash immediately upon
demand; (2) deduction from or offset against any Remittance that would otherwise
be payable to Seller; (3) payment from any Advances that may otherwise be made
to Seller; (4) adjustment to the Reserve pursuant to Section 1.3 hereof; or (5)
delivery of substitute Accounts and a Schedule of Accounts acceptable to
Purchaser, which Accounts shall constitute Purchased Accounts.

Remittance. Purchaser shall, in its sole discretion, remit to Seller within five
(5) business days after the next Settlement Date, or within five (5) business
days after the end of each calendar month, the amount, if any, that Purchaser
owes to Seller at the end of the Settlement Period or for all Settlement Periods
ending during the immediately preceding month if Purchaser elects to make such
remittance to Seller after the end of a calendar month, based on the following
calculations set forth below (the "Remittance"); provided, that if there then
exists any Event of Default or any event or condition that with notice or lapse
of time would constitute an Event of Default, Purchaser shall not be obligated
to remit any payments to Seller. If the amount resulting from the following
calculation is a positive number, such amount is the amount of the Remittance
for such Settlement Period. If the resulting amount is a negative number, such
amount is the amount owed by Seller to Purchaser.

The calculations to be used are as follows:

 A. The sum of the following:
     1. The Reserve as of the beginning of the subject Settlement Period, plus
     2. The Reserve created for each Account purchased during the subject
        Settlement Period;

    MINUS

 B. The sum of the following:
     1.  Finance Fees accrued during the subject Settlement Period; plus
     2.  Administrative Fees accrued during the subject Settlement Period; plus
     3.  Commitment Fee accrued during the subject Settlement Period; plus
     4.  Transaction Fees accrued during the subject Settlement Period; plus
     5.  Other Fees accrued during the subject Settlement Period; plus
     6.  Adjustments during the subject Settlement Period if Purchaser has not
         charged back such Purchased Account or a portion of such Purchased
         Account for which the Adjustment is asserted; plus
     7.  The face amount of any Purchased Account no longer deemed to be an Exim
         Eligible Foreign Account, multiplied by the Advance Rate applicable to
         such Account at the time it was purchased, if Purchaser has not charged
         back such Purchased Account;
     8.  Chargeback Amounts, to the extent Purchaser has agreed to accept
         payment of any such Chargeback Amount by deduction from the Remittance;
         plus
     9.  All reasonable professional fees and expenses as set forth in Section 9
         for which oral or written demand has been made by Purchaser during the
         subject Settlement Period; plus
     10. The Reserve for the Account Balance as of the first day of the
         following Settlement Period in the minimum percentage set forth in
         Section 1.3 hereof.

If the foregoing calculations result in a Remittance payable to Seller,
Purchaser shall make such payment, subject to Purchaser's rights of offset and
recoupment, and its right to deduct any Chargeback Amount as set forth in
Section 3.2. If the foregoing calculations result in an amount due to Purchaser
from Seller, Seller shall make such payment by any one or a combination of the
methods set forth in Section 3.2 hereof for chargebacks, as determined by
Purchaser in its discretion.

Power of Attorney. Seller hereby appoints Purchaser and its designees as
Seller's true and lawful attorney in fact, to exercise in Purchaser's
discretion, and regardless of whether an Event of Default is then existing, all
of the following powers, such powers being coupled with an interest: (A) to
notify all Account Debtors with respect to the Purchased Accounts to make
payment directly to Purchaser; (B) to receive, deposit, and endorse Seller's
name on all checks, drafts, money orders and other forms of payment relating to
the Purchased Accounts; (C) to demand, collect, receive, sue and give releases
to any Account Debtor for the monies due or which may become due on or in
connection with the Purchased Accounts; (D) to compromise, prosecute, or defend
any action, claim, case, or proceeding relating to the Purchased Accounts,
including the filing of a claim or the voting of such claims in any bankruptcy
case, all in Purchaser's name or Seller's name, as Purchaser may elect; (E) to
sell, assign, transfer, pledge, compromise, or discharge any Purchased Accounts;
(F) to receive, open, redirect and dispose of all mail addressed to Seller for
the purpose of collecting the Purchased Accounts and to take all the actions
permitted in subsection (B) above with respect to any payments in any such mail;
(G) to execute in the name of Seller and file against Seller in favor of
Purchaser such financing statements and other agreements as Purchaser deems
necessary to evidence or perfect its security interest in the Purchased Accounts
and the other Collateral; and (H) to do all acts and things necessary or
expedient, in furtherance of any such purposes. Upon the occurrence of an Event
of Default, all of the power of attorney rights granted by Seller to Purchaser
hereunder shall be applicable with respect to all Collateral. Continuing
Representations, Warranties and Covenants. To induce Purchaser to enter into
this Exim Agreement and purchase Accounts, and with full knowledge that
Purchaser is relying on the truth and accuracy of the following in determining
whether to purchase any Account, Seller hereby, and on each date that it
delivers a Schedule of Accounts to Purchaser, represents, warrants, covenants
and agrees as follows, which representations, warranties, covenants and
agreements shall survive the execution and delivery of this Exim Agreement and
each Schedule of Accounts:
 A. The information contained in each Schedule of Accounts is true and correct;
 B. Each Schedule of Accounts is signed by an authorized representative of
    Seller, and Purchaser shall have the right to rely on such signature as an
    authorized signature of Seller;
 C. Seller is the sole and absolute owner of each Account described in each
    Schedule of Accounts and has the legal right to sell, transfer, and assign
    such Account to Purchaser;
 D. Seller has performed all obligations required by the Account Debtor in
    connection with each Account described in each Schedule of Accounts and
    payment of each such Account is not contingent upon the fulfillment of any
    obligation or contract, past or future;
 E. Each Account described on each Schedule of Accounts is correctly stated
    therein, is not to the knowledge of Seller in dispute, is presently and
    unconditionally owing at the time stated in the invoice evidencing such
    Account as attached to the Schedule of Accounts, is not past due or in
    default, represents a bona fide indebtedness arising from the actual sale of
    goods or performance of services to an Account Debtor in the ordinary course
    of Seller's business which has been received and finally accepted by the
    Account Debtor;
 F. To Seller's knowledge, each Account set forth on each Schedule of Accounts
    is not subject to any offset, defense or counterclaim of any kind, whether
    bona fide or otherwise, and no agreement has been made under which the
    Account Debtor may claim any deduction or discount except as otherwise
    stated in the Schedule of Accounts;
 G. Each Account Debtor identified on each Schedule of Accounts is liable for
    the amount set forth on such Schedule of Accounts and to Seller's knowledge
    will not object to the payment for, or the quality or the quantity of the
    goods or services to which any Account described on such Schedule of
    Accounts relates;
 H. Seller, and to Seller's best knowledge, each Account Debtor set forth in
    each Schedule of Accounts, is and shall remain solvent in that the present
    saleable value of such entity's assets exceeds the total of such entity's
    liabilities;
 I. Seller has not, as of the time Seller accepts an Advance from Purchaser,
    filed or had filed against it a petition for relief under the United States
    Bankruptcy Code;
 J. Except for equipment liens set forth on the Schedule of Liens, each Account
    and all other Collateral are free and clear of any and all liens, security
    interests and encumbrances of any kind, other than those in favor of
    Purchaser, or otherwise permitted by this Exim Agreement, or approved in
    writing by Purchaser, and Seller will not assign, transfer, or grant any
    lien or security interest in any Accounts or other Collateral to any other
    party, without Purchaser's prior written consent unless such assignment,
    transfer or grant of any lien or security interest relates to any
    refinancing of any equipment which was not financed by Purchaser to secure
    the purchase price, lease or refinancing of such equipment;
 K. Seller has not sold, assigned, transferred, pledged or otherwise conveyed
    any Purchased Accounts to any party other than Purchaser, and Seller shall
    not sell, assign, transfer, pledge or otherwise convey any Collateral
    without Purchaser's prior consent, except as permitted pursuant to this Exim
    Agreement and for the sale of Accounts to Purchaser and the sale of finished
    inventory in Seller's normal course of business;
 L. Seller's name as it appears in official filings in the state of its
    incorporation or other organization, the type of entity of Seller (including
    corporation, partnership, limited partnership or limited liability company),
    organizational identification number issued by Seller's state of
    incorporation or organization or a statement that no such number has been
    issued, Seller's state of incorporation or other organization, tax
    identification number, prior names and existing and prior trade names, the
    location of Seller's chief executive office, principal place of business,
    offices, all warehouses and premises where Collateral is stored or located,
    and the locations of its books and records concerning the Collateral, are
    set forth on Schedule 1. Seller has only one state of incorporation or
    organization;
 M. Seller shall pay all of its normal gross payroll for employees, and all
    federal and state taxes, as and when due, including all payroll and
    withholding taxes and state sales taxes (unless such taxes are being
    reasonably protested by Seller and for which adequate reserves have been
    made);
 N. Seller shall not reincorporate or reorganize itself under the laws of any
    jurisdiction other than the jurisdiction in which it is incorporated or
    organized as of the date hereof without the prior written consent of
    Purchaser; and
 O. Seller acknowledges that it is not authorized to file any financing
    statement or amendment or termination statement with respect to any
    financing statement created pursuant to this agreement or any other
    agreement between Seller and Purchaser without the prior written consent of
    Purchaser and agrees that it will not do so without the prior written
    consent of Purchaser, subject to Seller's rights under Section 9509(d)(2) of
    the Code.
    Schedule 2
    to this Exim Agreement contains a true, correct and complete list of all
    copyrights, patents, trademarks, and licenses of the same owned or used by
    Seller as of the date of this Exim Agreement, together with application or
    registration numbers, where applicable.
    Schedule 3
    to this Exim Agreement contains a true, correct and complete list of (a) all
    banks and other financial institutions at which Seller maintains any deposit
    accounts, including any checking account, savings account, or certificate of
    deposit, and (b) institutions at which Seller maintains accounts holding
    investment property owned by Seller, including any certificated security,
    uncertificated security, money market funds, bonds, mutual funds, and U.S.
    Treasury bills and notes.
    Schedule 3
    correctly identifies the name, address and telephone number of each bank or
    other institution, the name in which the account is held, a description of
    the purpose of the account, and the complete account number therefore.
 P. Seller shall not extend credit to an Account Debtor beyond net 30 days or
    the time set forth on the face amount of the invoice representing the
    Purchased Accounts, without the prior written consent of Purchaser;
 Q. Seller shall not, without the prior written consent of Purchaser, directly
    or indirectly, by operation of law or otherwise, (a) form or acquire any
    subsidiary, or (b) merge or amalgamate with, consolidate with, acquire all
    or substantially all of the assets or shares of, or otherwise combine with
    or acquire, any person or entity;
 R. Seller shall not, without the prior written consent of Purchaser, make or
    permit to exist any investment in, or make, accrue or permit to exist loans
    or advances of money to, any person or entity, through the direct or
    indirect lending of money, holding of securities or otherwise;
 S. Seller shall not enter into any lending or borrowing transaction with any
    employees, shareholders or entity affiliated with Seller except for (a)
    loans to employees for business expenses, travel, moving expenses and other
    reasonable expenses in the ordinary course of business provided such loans
    do not exceed $50,000 in the aggregate at any time, (b) that certain
    existing loan to Seller's chief executive officer existing on the closing
    date of this Exim Agreement provided such loan does not exceed the principal
    face amount of $150,000 at any time, and (c) loans to Seller's German
    subsidiaries;
 T. Seller will use the proceeds of Advances only for the purposes specified in
    the Borrower Agreement. Seller shall not use the proceeds of the Advances
    for any purpose prohibited by the Borrower Agreement;
 U. Seller shall comply with all of the terms of the Borrower Agreement. In the
    event of any conflict or inconsistency between any provision contained in
    the Borrower Agreement with any provision contained in this Exim Agreement,
    the more strict provision, with respect to Seller, shall control;
 V. Seller shall notify Purchaser in writing within five (5) days of the
    occurrence of any of the following: (1) Seller begins or consents in any
    manner to any proceeding or arrangement for its liquidation in whole or in
    part or to any other proceeding or arrangement whereby any of its assets are
    subject generally to the payment of its liabilities or whereby any receiver,
    trustee, liquidator or the like is appointed for it or any substantial part
    of its assets (including without limitation the filing by Seller of a
    petition for appointment as a debtor-in-possession under Title 11 of the
    U.S. Code); (2) Seller fails to obtain the dismissal or stay on appeal
    within thirty (30) calendar days of the commencement of any proceeding
    arrangement referred to in (1) above; (3) Seller begins any other procedure
    for the relief of financially distressed or insolvent debtors, or such
    procedure has been commenced against it, whether voluntarily or
    involuntarily, and such procedure has not been effectively terminated,
    dismissed or stayed within thirty (30) calendar days after the commencement
    thereof, or (4) Seller begins any procedure for its dissolution, or a
    procedure therefor has been commenced against it;
 W. Seller shall require payment in United States Dollars for the products,
    unless Exim Bank otherwise agrees in writing;
 X. Seller shall not violate or otherwise fail to comply with any provision of
    the Borrower Agreement;
 Y. Seller shall not take any action, or permit any action to be taken, that
    causes or, with the passage of time, could reasonably be expected to cause,
    the Exim Guarantee to cease to be in full force and effect; and
 Z. Seller makes the other covenants to Purchaser as set forth in Schedule 1.

Grant of Security Interest; Other Agreements.
 1. Grant of Security Interest

. To secure the prompt payment and performance of all of Seller's Obligations to
Purchaser, Seller hereby grants to Purchaser a continuing lien upon and security
interest in, and right of set off with respect to, all of Seller's right, title
and interest in, to and under all personal property and other assets, whether
now owned by or owing to, or hereafter acquired by or arising in favor of,
Seller, and regardless of where located, including the following (collectively,
the "Collateral"):
 A. All goods and equipment now owned or hereafter acquired, including, all
    machinery, fixtures, vehicles (including motor vehicles and trailers), and
    any interest in any of the foregoing, and all attachments, accessories,
    accessions, replacements, substitutions, additions, and improvements to any
    of the foregoing, wherever located;
 B. All inventory, now owned or hereafter acquired, including all merchandise,
    raw materials, parts, supplies, packing and shipping materials, work in
    process and finished products including such inventory as is temporarily out
    of Seller's custody or possession or in transit and including any returns
    upon any accounts or other proceeds, including insurance proceeds, resulting
    from the sale or disposition of any of the foregoing and any documents of
    title representing any of the above;
 C. All contract rights and general intangibles now owned or hereafter acquired,
    including goodwill, trademarks, servicemarks, trade styles, trade names,
    patents, patent applications, leases, license agreements, franchise
    agreements, blueprints, drawings, purchase orders, customer lists, route
    lists, infringements, claims, computer programs, computer discs, computer
    tapes, literature, reports, catalogs, design rights, income tax refunds,
    payments of insurance and rights to payment of any kind;
 D. All now existing and hereafter arising accounts, contract rights, royalties,
    license rights and all other forms of obligations owing to Seller arising
    out of the sale or lease of goods, the licensing of technology or the
    rendering of services by Seller, whether or not earned by performance, and
    any and all credit insurance, guaranties, and other security therefor, as
    well as all merchandise returned to or reclaimed by Seller;
 E. All documents, cash, deposit accounts, securities, securities entitlements,
    securities accounts, investment property, financial assets, letters of
    credit, letter-of-credit rights, supporting obligations, certificates of
    deposit, instruments and chattel paper now owned or hereafter acquired and
    Seller's books relating to the foregoing;
 F. All copyright rights, copyright applications, copyright registrations and
    like protections in each work of authorship and derivative work thereof,
    whether published or unpublished, now owned or hereafter acquired; all trade
    secret rights, including all rights to unpatented inventions, know-how,
    operating manuals, license rights and agreements and confidential
    information, now owned or hereafter acquired; all mask work or similar
    rights available for the protection of semiconductor chips, now owned or
    hereafter acquired; all claims for damages by way of any past, present and
    future infringement of any of the foregoing;
 G. All farm products, crops, timber, minerals and the like (including oil and
    gas);
 H. the commercial tort claims described on Schedule 1; and
 I. All Seller's books and records relating to the foregoing and any and all
    claims, rights and interests in any of the above and all substitutions for,
    additions and accessions to and proceeds thereof.

Notwithstanding the foregoing, the term "Collateral" shall not include any
property of Seller located in Germany not financed by Purchaser (the "Seller's
German Property") or any equipment not financed by purchaser set forth on the
Schedule of Liens to the extent the granting of a security interest therein is
prohibited by or would constitute a default under any agreement or document
between the Seller and Deutsche Bank, IKB Deutsche Industriebank, European
Investment Bank, or the German government with respect to the Seller's German
Property or financing agreement governing such equipment (but, in each case,
only to the extent such prohibition is enforceable under applicable law);
provided that (i) upon the termination or lapsing of any such prohibition, such
property shall automatically be part of the Collateral; (ii) the provisions of
this paragraph shall in no case exclude from the definition of "Collateral" any
Accounts, proceeds of the disposition of any property, or general intangibles
consisting of rights to payment, all of which shall at all times constitute
"Collateral"; and (iii) the aggregate value of the Seller's German Property
shall in no event exceed forty (40%) of Seller's personal property.

Notwithstanding any termination of this Exim Agreement, all of Purchaser's
security interest in all of the Collateral and all of the terms and provisions
of this Exim Agreement shall continue in full force and effect until all
Obligations have been paid and performed in full, and no termination shall
impair any right or remedy of Purchaser, nor shall any such termination relieve
Seller of any obligation to Purchaser until all of the Obligations have been
paid and performed in full.

Authorization to File Financing Statements. Seller hereby irrevocably authorizes
the Purchaser at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that describe the Collateral. Seller also ratifies its
authorization for Purchaser to have filed in any Uniform Commercial Code
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof. Delivery of Originals. At the request of Purchaser,
Seller shall deliver to Purchaser the originals of all instruments, certificated
securities, chattel paper and documents evidencing or related to Purchased
Accounts and other Collateral. Acknowledgment From Bailees. Seller shall use
reasonable efforts to obtain signed acknowledgments of Purchaser's security
interests from bailees having possession of Seller's goods that they hold for
the benefit of Purchaser. Delivery of Control Letters. At the request of
Purchaser, Seller shall obtain authenticated control letters from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for Seller. Banking
Relationship. Seller shall at all times maintain its banking relationship (to
include Seller's general checking account, payroll account and other deposit
accounts) with a member bank of Greater Bay Bancorp and, on the date of this
Exim Agreement, all deposit accounts of Seller are located with a member bank of
Greater Bay Bancorp. Letters of Credit. If Seller is or becomes the beneficiary
of a letter of credit, Seller shall promptly, and in any event within two (2)
business days after becoming a beneficiary, notify Purchaser thereof and, at the
request of Purchaser, enter into a tri-party agreement with Purchaser and the
issuer and/or confirmation bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to Purchaser. Electronic Chattel Paper.
Seller shall take all steps necessary to grant the Purchaser control of all
electronic chattel paper in accordance with the Code and all "transferable
records" as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act. Commercial Tort
Claims. Seller shall promptly, and in any event within two (2) Business Days
after the same is acquired by it, notify Purchaser of any commercial tort claim
(as defined in the Code) acquired by it and unless otherwise consented by
Purchaser, Seller shall enter into a supplement to this Exim Agreement, granting
to Purchaser a security interest in such commercial tort claim. Default. The
occurrence of any one or more of the following shall constitute an event of
default under this Exim Agreement (each, an "Event of Default"):
 A. Seller fails to pay any amount owed to Purchaser as and when due under this
    Exim Agreement, in any of the Exim Loan Documents, the Domestic Loan
    Documents, the Borrower Agreement or in any other present or future
    agreement between Seller and Purchaser, or fails to pay any other
    Obligations as and when due;
 B. Any warranty or representation by Seller to Purchaser under this Exim
    Agreement, in any of the Exim Loan Documents, the Domestic Loan Documents,
    the Borrower Agreement or in any other present or future agreement between
    Seller and Purchaser is incorrect or untrue when made or thereafter becomes
    untrue or incorrect;
 C. Seller fails to perform or breaches any covenant or agreement set forth in
    this Exim Agreement, in any of the Exim Loan Documents, the Domestic Loan
    Documents, the Borrower Agreement or in any other present or future
    agreement between Seller and Purchaser;
 D. There shall be commenced by or against Seller any voluntary or involuntary
    case under the United States Bankruptcy Code, or any assignment for the
    benefit of creditors, or appointment of a receiver or custodian for any of
    Seller's assets;
 E. Seller shall become insolvent in that its debts are greater than the fair
    value of its assets, or Seller is generally not paying its debts as they
    become due;
 F. Any involuntary lien, garnishment, attachment or the like is issued against
    or attaches to the Purchased Accounts or the other Collateral;
 G. An event of default occurs under any of the Domestic Loan Documents or the
    Borrower Agreement;
 H. If the Exim Guarantee ceases for any reason to be in full force and effect,
    or if the Exim Bank declares the Exim Guarantee void or revokes or purports
    to revoke any obligations under the Exim Guarantee, or if an event of
    default occurs under the Exim Guarantee, or any guaranty executed by any
    guarantor of the Obligations, or any material provision of any such guaranty
    shall for any reason cease to be valid or enforceable or any such guaranty
    shall be repudiated or terminated, including by operation of law;
 I. If there occurs a material adverse change in Seller's business or financial
    condition or a material impairment in the value or priority of the
    Purchaser's security interest in the Collateral; or
 J. A default or event of default shall occur under any agreement between Seller
    and any creditor of Seller that has entered into a subordination agreement
    with Purchaser.

Remedies Upon Default. Upon the occurrence of an Event of Default, Purchaser
may, without notice, (A) without implying any obligation to buy Accounts, cease
buying Accounts; (B) accelerate the payment of all Obligations by requiring
Seller to repurchase all or any portion of the Purchased Accounts then
outstanding for cash in an amount equal to the Advance made for each Purchased
Account and all accrued Finance Fees, Administrative Fees, attorneys' fees and
other Obligations then outstanding, which Obligations shall be due and payable
in full without demand; (C) exercise all the rights and remedies under this Exim
Agreement and under applicable law, including the rights and remedies of a
secured party under the California Uniform Commercial Code. Without limiting the
generality of the foregoing, Purchaser may (1) exercise all of the power of
attorney rights described in Section 4 with respect to all Collateral, (2)
collect, dispose of, sell, lease, use, and realize upon all Purchased Accounts
and other Collateral in any commercially reasonable manner, and (3) notify
customers of Seller or other third parties to pay any amounts owing to Seller
directly to Purchaser. Seller and Purchaser agree that any notice of sale
required to be given to Seller shall be deemed to be reasonable if given five
(5) days prior to the date on or after which any sale may be held. All remedies
set forth herein shall be cumulative and none exclusive. Upon the occurrence of
an Event of Default, Exim Bank shall have a right to: (i) direct Purchaser to
exercise the remedies specified in this Section 8 and (ii) request that
Purchaser accelerate the maturity of any other loans to Seller as to which
Purchaser has a right to accelerate. Purchaser shall have the right to
immediately notify Exim Bank in writing if it has knowledge of the occurrence of
any of the following events: (1) any failure to pay any amount due under this
Exim Agreement; (2) the Advance Rate is less than the sum of outstanding
Advances hereunder; (3) any failure to pay when due any amount payable to
Purchaser by the Seller under any loan(s) extended by Purchaser to Seller;
(4) the filing of an action for debtor's relief by, against, or on behalf of
Seller; or (5) any threatened or pending material litigation against Seller, or
any material dispute involving Seller.

In the event that it sends such a notification to Exim Bank, Purchaser shall
have the right thereafter to send Exim Bank a written report on the status of
the events covered by said notification on each business day which occurs every
thirty (30) calendar days after the date of said notification, until such time
as Purchaser files a claim with Exim Bank or said default or other events have
been cured. Purchaser shall not have any obligation to make any Advances
following said notification to Exim Bank, unless Exim Bank gives its written
approval thereto. If directed to do so by Exim Bank, Purchaser shall have a
right promptly to exercise any rights it may have against Seller to demand the
immediate repayment of all amounts outstanding under the Exim Loan Documents.

Attorneys' Fees. Seller shall pay to Purchaser on the closing date of this Exim
Agreement and thereafter immediately upon demand, all costs and expenses,
including reasonable fees and expenses of attorneys and other professionals,
that Purchaser incurs in connection with any and all of the following: (A)
preparing, amending, supplementing, negotiating and enforcing this Exim
Agreement, or any other agreement executed in connection herewith; (B)
perfecting, protecting or enforcing Purchaser's interest in the Purchased
Accounts and the other Collateral; (C) collecting the Purchased Accounts and the
Obligations; (D) defending or in any way addressing claims made or litigation
initiated by or against Purchaser as a result of Purchaser's relationship with
Seller or any guarantor; and (E) representing Purchaser in connection with any
bankruptcy case or insolvency proceeding involving Seller, any Purchased
Account, any other Collateral or any Account Debtor; (F) any costs incurred in
relation to opposing or seeking to obtain relief from any stay or restructuring
order prohibiting Purchaser from exercising its rights as a secured creditor,
foreclosing upon or disposing of the Purchased Accounts or the Collateral, or
such related matters; and (G) fees that Purchaser pays to Exim Bank in
consideration of the issuance of the Exim Guarantee. Any reasonable attorneys'
fees and expenses may, at Purchaser's option, be netted against the Reserve as
set forth in Section 3.3. Term and Termination. The term of this Exim Agreement
shall be for one (1) year from the date hereof, and from year to year thereafter
unless terminated in writing by Purchaser or Seller. The effective date of any
such termination shall be the "Termination Date". Seller and Purchaser shall
each have the right to terminate this Exim Agreement at any time provided that
if Purchaser terminates this Exim Agreement within the first six (6) months
during the initial one year term or any additional one-year terms, the
Commitment Fee shall be pro-rated on a weekly basis. Notwithstanding the
foregoing, any termination of this Exim Agreement shall not affect Purchaser's
security interest in the Collateral and Purchaser's ownership of the Purchased
Accounts, and this Exim Agreement shall continue to be effective, and
Purchaser's rights and remedies hereunder shall survive such termination, until
all transactions entered into and Obligations incurred hereunder or in
connection herewith have been completed and satisfied in full. Miscellaneous.
 1. Severability.

In the event that any provision of this Exim Agreement is held to be invalid or
unenforceable, this Exim Agreement will be construed as not containing such
provision and the remainder of the Exim Agreement shall remain in force and
effect. Choice of Law. This Exim Agreement shall be governed by and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law. Notices. All notices shall be given to Purchaser
at the address identified above and to Seller at the address set forth in
Schedule 1 and shall be deemed to have been delivered and received: (A) if
mailed, three (3) calendar days after deposited in the United States mail, first
class, postage prepaid; (B) one (1) calendar day after deposit with an overnight
mail or messenger service; or (C) on the same date of transmission if sent by
hand delivery, telecopy, telefax, or telex. Titles and Section Headings. The
titles and section headings used herein are for convenience only and shall not
be used in interpreting this Exim Agreement. Amendments in Writing. This Exim
Agreement cannot be changed or terminated orally. Without the prior written
consent of Exim Bank, no material amendment of or deviation from the terms of
this Exim Agreement shall be made that would adversely affect the interests of
Exim Bank under the Exim Guarantee, including without limitation the
rescheduling of any payment terms provided for in this Exim Agreement. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Exim
Agreement, if any, are merged into this Exim Agreement. Conditions of Advances.
Conditions Precedent to Initial Advance
. The obligation of Purchaser to make the initial Advance is subject to the
condition precedent that Purchaser shall have received, in form and substance
satisfactory to Purchaser:
 1.  this Exim Agreement, duly executed by Seller;
 2.  the Schedules, duly executed by Seller;
 3.  the Domestic Agreement, duly executed by Seller
 4.  the Borrower Agreement, duly executed by Seller;
 5.  the Exim Guarantee, duly executed by Exim Bank;
 6.  UCC financing forms;
 7.  insurance certificate;
 8.  Secretary's certificate, including resolutions;
 9.  Officer's Certificate; and
 10. such other documents, and completion of other matters, as Purchaser may
     reasonably deem necessary.

Conditions Precedent to all Advances
. The obligation of Purchaser to make each Advance is subject to the condition
precedent that Purchaser shall have received, in form and substance satisfactory
to Purchaser:
 1. timely receipt by Borrower of Schedule 1;
 2. the Exim Guarantee shall be in full force and effect; and
 3. the Representations, Warranties and Covenants in Section 5 of this Exim
    Agreement shall be true and accurate on the date on which the Advance is
    requested and on the date on which the Advance is made.

Definitions. All terms used herein which are defined in the California Uniform
Commercial Code shall have the meaning given therein unless otherwise defined in
this Exim Agreement. The term "including" is not limiting or exclusive. When
used herein, the following terms shall have the following meanings.

"Account"

shall mean all accounts, accounts receivable, chattel paper, contract rights,
documents, general intangibles, instruments, letters of credit, letter-of
-credit rights, supporting obligations, banker's acceptances, and other rights
to payment, and proceeds thereof.



"Account Balance"

shall mean, on any given day, the gross face amount of all Purchased Accounts
unpaid on that day.



"Account Debtor"

shall have the meaning set forth in the California Uniform Commercial Code and
shall include any person liable on any Purchased Account, including any
guarantor of the Purchased Account and any issuer of a letter of credit or
banker's acceptance.



"Adjustment(s)"

shall have the meaning set in Section 3.1.



"Administrative Fee"

shall have the meaning as set forth in Section 2.2.



"Advance"

shall have the meaning set forth in Section 1.3.



"Borrower Agreement"

means the Export-Import Bank of the United States Working Capital Guarantee
Program Borrower Agreement between Seller and Purchaser.



"Chargeback Amount"

shall have the meaning set forth in Section 3.3.



"Code"

means the California Commercial Code as in effect on July 1, 2001, as the same
may be amended from time to time.



"Collateral"

shall have the meaning set forth in Section 6.



"Commitment Fee" shall have the meaning set forth in Section 2.3.

"Customer Payments"

shall have the meaning set forth in Section 2.7.



"Domestic Agreement"

means that certain Domestic Factoring Agreement by and between Seller and
Purchaser dated as of even date herewith.



"Domestic Loan Documents"

means the Domestic Agreement and the instruments and documents executed in
connection with that agreement.



"Event of Default"

shall have the meaning set forth in Section 7.



"Exim Bank"

means Export-Import Bank of the United States.



"Exim Eligible Foreign Accounts"

shall mean Accounts payable in United States Dollars that have been approved by
Purchaser in its reasonable credit judgment (i) with respect to which the
account debtor is not a resident of the United States; (ii) that have been
validly assigned and comply with all of Seller's representations and warranties
to Purchaser; and (iii) (A) that are supported by one or more irrevocable
standby letters of credit issued by a financial institution acceptable to
Purchaser on terms acceptable to Purchaser and Exim Bank or (B) are Accounts on
open account terms (not to exceed ninety (90) days) approved by Purchaser in its
sole discretion on a case by case basis; provided, that standards of eligibility
may be fixed and revised from time to time by Purchaser in Purchaser's
reasonable judgment and upon notification thereof to the Seller in accordance
with the provisions hereof. Without limiting the criteria to be applied by
Purchaser in establishing which Accounts are Exim Eligible Foreign Accounts,
Purchaser shall exclude any Account that does not satisfy any one or more of the
criteria set forth below:



such Account was created in the ordinary course of Seller's business;

such Account is represented by an invoice in form acceptable to Purchaser; the
Purchaser acknowledges that the Seller's standard form of invoice attached
hereto as Exhibit C is acceptable;

the invoice that is delivered by Seller to the Account Debtor or a subsequent
notice delivered by Seller to the Account Debtor with respect to such Account
instructs the Account Debtor to make payment directly to the Purchaser;

Seller has delivered to Purchaser such original documents as Purchaser may have
requested pursuant to Section 1.1 in connection with such Account and, if
requested by Purchaser, Purchaser shall have received from the Account Debtor a
verification of such Account, reasonably satisfactory to Purchaser;

the amount of such Account represented by the invoice is absolutely owing to
Seller;

the goods giving rise to such Account were not at the time of the sale subject
to any liens except those of Purchaser and any other liens approved in writing
by Purchaser;

such Account is not evidenced by chattel paper or an instrument of any kind;

such Account is due not more than sixty (60) days from the date of the invoice
(unless approved in writing by Purchaser on a case-by-case basis);

such Account arises from a bona fide completed sale of goods or performance of
services, which goods and services have been delivered to, or performed for, and
in either case accepted by, the Account Debtor;

such Account does not arise from the delivery of any toolings, samples, trial
merchandise, promotional or demonstration material;

such Account does not arise from a sale to an individual acting with respect to
his or her own personal, family or household consumption;

such Account does not arise from progress billings (i.e., billings representing
a percentage of the amount due upon completion or achievement of a contractual
milestone but where failure to complete or deliver the remaining work or goods
may constitute an offset, defense or counterclaim to payment);

such Account does not arise from a retention (i.e., a percentage of the amount
payable to Seller pursuant to the contract which is withheld by the Account
Debtor until a time after completion) nor is such Account subject to holdbacks
for retention;

such Account does not arise from a bill and hold sale (i.e., a sale in which the
Account Debtor has been invoiced without either delivery or acceptance of the
goods or services or transfer of title of the goods, even when the goods are
held and the invoices are issued at the Account Debtor's request);

such Account does not arise from a sale on consignment, "sale or return" or
"sale on approval" (i.e., sales in which title purports not to pass or has not
passed to the Account Debtor until payment, resale, acceptance or otherwise);

such Account does not arise from a guaranteed sale (i.e., a sale in which the
Account Debtor reserves the right to return any unsold goods even if title
purports to pass to the Account Debtor);

such Account does not arise on terms under which payment may be conditional or
contingent in any way;

there are no contra relationships (i.e., a situation in which the Seller owes
the Account Debtor money), setoffs, deductions, allowances, counterclaims or
disputes existing with respect to such Account and to the knowledge of Seller
there are no other facts existing or threatened which would impair or delay the
collectibility of all or any portion thereof;

neither the Account Debtor nor any officer or employee of the Account Debtor is
an officer, employee or agent of or is affiliated with Seller, directly or
indirectly;

the Account Debtor is neither the United States nor any State, subdivision,
municipality, department or agency of the United States;

the Account Debtor is not the subject of any bankruptcy or insolvency proceeding
of any kind and is still in business;

Accounts with respect to which the account debtor does not dispute liability or
make any claim with respect thereto (but only to the extent of the amount
subject to such dispute or claim);

such Account is owed by an Account Debtor deemed creditworthy at all times by
Purchaser;

there are no facts existing or threatened which might result in any adverse
change in the Account Debtor's financial condition;

such Account has not been reduced from the original amount billed by Seller by
credit memo, offset, or adjustment of any kind, or by partial payment subsequent
to the invoice date (unless such partial payments were paid pursuant to Accounts
due within sixty (60) days from the date of invoice and which have not remained
unpaid for more than ninety (90) days after the original invoice date),

Accounts that the account debtor have not remained unpaid for more than ninety
(90) calendar days of the original due date of the invoice provided that any
Accounts that have remained unpaid for more than sixty (60) days of the original
due date of the invoice are insured through Exim Bank export credit insurance
for comprehensive commercial and political risk, or through Exim Bank approved
private insurers for comparable coverage;

Accounts with respect to an account debtor, fifty percent (50%) of whose
Accounts the account debtor has paid within ninety (90) days of the original
date of invoice;

Accounts evidenced by a letter of credit until the date of shipment of the items
is covered by the subject letter of credit;

Accounts with respect to which the account debtor is located in a country in
which Exim Bank is legally permitted to do business;

Accounts with respect to which the account debtor is located in a country in
which Exim Bank coverage is available;

Accounts not generated by the sale of products purchased for military purposes;

Accounts not generated by sales of inventory which constitutes defense articles
or defense services;

Accounts payable in United States Dollars;

Accounts which are due and owing and the collection of which cannot be made
inside the United States;

Accounts not generated by the rendering of maintenance services;

Advance deposits or payments made by account debtors;

Accounts the collection of which Purchaser or Exim Bank determines in its
reasonable judgment to be doubtful;

Accounts that are excluded from the Advance Rate under the Borrower Agreement;

such Account is owed by an Account Debtor whose total indebtedness to Seller
does not exceed the amount of any customer credit limit as established, and
changed, from time to time by Purchaser on notice to Seller (Accounts excluded
from Exim Eligible Foreign Accounts solely by reason of this subsection (mm)
shall nevertheless be considered Exim Eligible Foreign Accounts in an amount not
to exceed the customer credit limits); and

those additional eligibility criteria set forth in Schedule 1.

"Exim Guarantee"

means that certain Master Guarantee Agreement or other agreement, as amended
from time to time, the terms of which are incorporated by reference into this
Exim Agreement, pursuant to which Exim Bank guarantees Seller's obligations
under this Exim Agreement.



"Exim Loan Documents" means, collectively, this Exim Agreement, the Borrower
Agreement, any note or notes executed by Seller, any guaranty application, and
any other agreement entered into between Seller and Purchaser in connection with
this Exim Agreement, all as amended or extended from time to time.

"Finance Fees"

shall have the meaning set forth in Section 2.1.



"Maximum Commitment" shall have the meaning set forth in Section 1.2.

"Obligations"

shall mean all advances, obligations, indebtedness and duties owing by Seller to
Purchaser of any kind or nature, present or future arising under or in
connection with this Exim Agreement entered into between Purchaser and Seller,
whether direct or indirect, including all Advances, Finance Fees, Administrative
Fees, Chargeback Amounts, attorneys' fees and expenses.



"Other Fees"

shall have the meaning set forth in Section 2.5.



"Purchased Accounts"

shall mean all Accounts identified on any Schedule of Accounts delivered by
Seller to Purchaser which Purchaser elects to purchase and for which Purchaser
makes an Advance, and all monies due or to become due thereunder.



"Remittance"

shall have the meaning set forth in Section 3.3.



"Reserve"

shall have the meaning set forth in Section 1.3(A).



"Reserve Purchased Account"

shall have the meaning set forth in Section 1.3(B).



"Schedule of Accounts"

shall have the meaning set forth in Section 1.1.



"Schedule"

shall have the meaning set forth in the second introductory paragraph of this
Exim Agreement.



"Schedule of Liens"

shall mean the schedule of purchase money or leased liens on equipment not
financed by Purchaser attached hereto and approved by Purchaser.



"Settlement Date"

shall mean the last day of each Settlement Period.



"Settlement Period"

shall mean each seven-day period beginning on Wednesday of each week and ending
at the close of business on the Tuesday of the immediately following week.



"Termination Date"

shall have the meaning set forth in Section 10.



"Transaction Fees" shall have the meaning set forth in Section 2.4.

"Uniform Commercial Code jurisdiction"

means any jurisdiction that had adopted all or substantially all of Article 9 as
contained in the 2000 Official Text of the Uniform Commercial Code, as
recommended by the National Conference of Commissioners on Uniform State Laws
and the American Law Institute, together with any subsequent amendments or
modifications to the Official Text.



 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Exim Agreement on
the day and year written above.

 

"PURCHASER"

PACIFIC BUSINESS FUNDING,

a division of Cupertino National Bank

 

By _/s/ Melvin L. Robbins____________

Title _Sr. Vice President______________

"SELLER"

SOUTHWALL TECHNOLOGIES INC.,

a Delaware corporation

 

By _/s/ Michael E. Seifert_____________

Title __Sr. Vice President & CFO_______

/s/ Kevin O'Hare

EVP

Exhibit A



PACIFIC BUSINESS FUNDING

a division of Cupertino National Bank

SCHEDULE OF ACCOUNTS

SELLER: DATE:

Invoice
Date

Invoice
Number

Account Debtor Information
(Print or Type)

Purchase
Order #

Invoice
Amount





















































































































































































The Seller named above, hereby delivers this Schedule of Accounts to Pacific
Business Funding, Purchaser, pursuant to an Import-Export Bank Factoring
Agreement between Purchaser and Seller. The undersigned represents that he or
she is authorized representative of Seller with full right, power and authority
to deliver this Schedule of Accounts to Purchaser. The Accounts evidenced by the
invoices on this Schedule of Accounts are submitted for purchase under the terms
and conditions of the Import-Export Bank Factoring Agreement now in force. THE
UNDERSIGNED ATTESTS THAT THESE INVOICES REPRESENT ACTUAL SALES AND THAT
SHIPMENT/DELIVERY OF GOODS AND /OR COMPLETION OF SERVICES HAVE BEEN MADE. The
undersigned further attests that all of the representations and warranties in
Section 5 of the Import-Export Bank Factoring Agreement are true and correct
with respect to each of the Accounts and Account Debtors described on this
Schedule of Accounts.

Disbursement Instructions:

 

Authorized Signature:

Print Name:

 

Total

$

Less Reserve



Other Adjustments:



Net Advance



Check#

Check Date





Exhibit B

(General Assignment Letter)

(Date)

(Account Debtor Name)

 

 

Attention: Accounts Payable Dept.

We are pleased to announce that we have entered into an agreement with Cupertino
National Bank. This agreement will help us meet our cash needs, maintain our
growth, and better serve you, the customer.

Under the terms and conditions of this agreement, and to expedite our
availability of funds, all amounts due or to become due to us by you, and all
current and future invoices from us, have been assigned to, and payments should
be sent to:

Cupertino National Bank

P.O. Box 2045

Cupertino, CA 95015-2045


Please consider this letter your authorization to pay to Cupertino National Bank
all invoices you receive from (Client Name). This assignment will remain in
effect until you are notified in writing by Cupertino National Bank and us. If
you have any questions about these changes, please call me at (Client Phone #)
or Cupertino National Bank at 408-255-9300.

Please be advised that failure to pay Cupertino National Bank as set forth above
may result in double liability to you.

Thank you for your cooperation in complying with these instructions.

Sincerely,

 

 

John Doe

Owner



Exhibit C



(Form of Borrower's invoice to be reviewed and approved by Purchaser)



 

Schedule of Liens



(To be approved by Purchaser)



Secured Party

Jurisdiction

File Type

File Number

File Date

VAResources, Inc.

Delaware Secretary of State

UCC-1

11497945

10/25/2001

IBM Credit Corporation

Delaware Secretary of State

UCC-1

20360838

1/18/2002

Teijin Limited

Delaware Secretary of State

UCC-1

20796346

3/28/2002

IBM Credit Corporation

Delaware Secretary of State

UCC-1

21202799

4/25/2002

IBM Credit Corporation

Delaware Secretary of State

UCC-1

21338718

5/8/2002

IBM Credit Corporation

Delaware Secretary of State

UCC-1

21997927

7/26/2002

IBM Credit Corporation

Delaware Secretary of State

UCC-1

22225310

8/28/2002

Academy Corporation

Delaware Secretary of State

UCC-1

30637796

3/14/2003

Tokai Financial Services

California Secretary of State

UCC-1

9908160372

3/11/1999

Crown Credit Company

California Secretary of State

UCC-1

9909860692

3/31/1999

Matrix Funding Corporation

California Secretary of State

UCC-1

9922160432

7/28/1999

Matrix Funding Corporation

California Secretary of State

UCC-1

9922260697

8/29/1999

Handy & Harmon

California Secretary of State

UCC-1

9925860467

9/10/1999

Matrix Funding Corporation

California Secretary of State

UCC-1

9930661180

10/25/1999

Matrix Funding Corporation

California Secretary of State

UCC-1

9930661182

10/25/1999

Matrix Funding Corporation

California Secretary of State

UCC-1

0007560767

3/13/2000

Academy Precision Materials

California Secretary of State

UCC-1

0116960718

6/11/2001

US Bancorp

California Secretary of State

UCC-1

0228360154

10/8/2002

Teijin Limited

Arizona Secretary of State

UCC-1

0966705-0

5/6/1997

Matrix Funding Corporation

Arizona Secretary of State

UCC-1 (amended by UCC-3 filed 5/15/2000)

1077342-0

7/23/1999

Matrix Funding Corporation

Arizona Secretary of State

UCC-1

1090220-0

10/26/1999

Matrix Funding Corporation

Arizona Secretary of State

UCC-1

1090221-0

10/26/1999

Matrix Funding Corporation

Arizona Secretary of State

UCC-1

1107904-0

3/13/2000

Handling Systems, Inc. (Assignee of Secured Party is Raymond Leasing
Corporation)

Arizona Secretary of State

UCC-1

1137900-0

9/13/2000

Academy Precision Materials

Arizona Secretary of State

UCC-1

1174895-0

6/7/2001

 

Deutsche Bank, IKB Deutsche Industriebank, European Investment Bank and the
Saxony Government have liens on Production Machine 8, Production Machine 9,
Production Machine 10 and related assets in Germany.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pacific Business Funding

 

SCHEDULE 1

TO

EXPORT-IMPORT BANK

FACTORING AGREEMENT



 

Seller: SOUTHWALL TECHNOLOGIES INC.

Address: 3975 East Bayshore Road, Palo Alto, CA. 94303

email address: JLIPSCOMB@SOUTHWALL.COM

Date: May 16, 2003

This Schedule forms an integral part of the Export-Import Bank Factoring
Agreement between Pacific Business Funding ("Purchaser") and the above Seller of
even date. All references in this Schedule 1 to Sections shall be references to
Sections of the Export-Import Bank Factoring Agreement unless otherwise
indicated. All defined terms used in this Schedule 1 shall have the definitions
assigned to such terms in the Export-Import Bank Factoring Agreement unless
otherwise indicated.

ADVANCE AND RESERVE.



Advance Rate:

Section 1.3

Percentage of face amount of the Accounts for Advance: Eighty Percent (80%).

 

Reserve:

Section 1.3

Percentage of Account balance for Reserve: N/A.



MAXIMUM COMMITMENT.



Maximum Commitment:

Section 1.2

The Maximum Commitment means an amount equal to the lesser of (a) Five Million
Dollars ($5,000,000), or (b) the Advance Rate.



 

FEES.



Finance Fees:

Section 2.1

A rate equal to the Seven Percent (7.00%) above the Prime Rate (as defined
herein). All computations of Finance Fees shall be calculated on the basis of a
three hundred and sixty (360) day year. "Prime Rate" means the variable rate of
interest, per annum, most recently announced by Cupertino National Bank, as its
"prime rate," whether or not such announced rate is the lowest rate available
from Cupertino National Bank.

Administrative Fees:

Section 2.2

N/A.

Commitment Fees:

Section 2.3

One and One Quarter of One Percent (1.25%) of the Maximum Commitment, which fee
is payable on the execution date of the Export-Import Bank Factoring Agreement,
and on each anniversary of the execution date thereafter for each year in which
the facility is renewed.

 

Transaction Fees:

Section 2.4

N/A.

Other Fees:

Section 2.5

$_________________ Transbox Fees.

$_________________ Wire Fees.

$_________________ Other Purchaser service fees.

$_________________ Fees related to Export-Import Bank Guarantee.

All such other fees are due upon rendering of services or the incurrence of
fees, as applicable.



CREDITING PAYMENTS.



Crediting Payments:

Section 2.7

To allow for application of payments and for purposes of computing Finance Fees,
all payments shall be applied to the Obligations two (2) business days after
payments are received by Purchaser.



REPURCHASE FEE.



Repurchase Fee:

Section 2.8

None.



OTHER COVENANTS.



Other Covenants:

Section 5(V)

Seller shall, at all times comply with the following additional covenants:

 

(i) Insurance: Seller shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers that
are reasonably acceptable to Purchaser, provided that Purchaser acknowledges
that the insurers on the attached schedule are acceptable. All insurance
policies related to the Collateral shall name Purchaser as the additional
insured and loss payee. Seller shall deliver to Purchaser a loss payee
endorsement in form reasonably satisfactory to Purchaser.

 

(ii) Financial Reporting: Seller shall deliver to purchaser the following
financial reports in form and substance satisfactory to purchaser (collectively
the "Financial Statements"): (a) an income statement, statement of cash flows,
balance sheets, accounts receivable aging (foreign and domestic), and an
accounts payable aging within twenty (20) days of the end of each month end; (b)
quarterly reviewed financial statements on or before the date such financial
statements are required by NASDAQ, but in no event later than forty-five (45)
days of the end of each quarter; and (c) annual unqualified audited financial
statements on or before the date such financial statements are required by
NASDAQ, but in no event later than ninety (90) days of the end of Seller's
fiscal year.

 

(iii) Tangible Net Worth: Seller shall maintain at all times, measured as of the
last day of each quarter, a Tangible Net Worth (as defined herein) of not less
than Thirty Three Million Dollars ($33,000,000). "Tangible Net Worth" means
Seller's net worth minus intangible assets as categorized by certified public
accountant statements prepared in accordance with GAAP.

 

(iv) Curent Ratio: Seller shall maintain at all times, measured as of the last
day of each quarter, a ratio of current assets to current liabilities of at
least 0.70 to 1.00. Current assets and current liabilities shall be as
categorized by certified public accountant statements prepared in accordance
with GAAP.

 

 

(v) Projected Revenue: As of the last day of each quarter, Seller's revenue
shall be equal to or greater than eighty percent (80%) of revenue projected by
Seller in projections delivered by Seller to Purchaser for such quarter.

 

(vi) NASDAQ Listing: Seller shall maintain its listing on the NASDAQ stock
market.

 

(vii) Cupertino National Bank: Seller shall maintain a relationship with
Cupertino National Bank.

 

(viii) Export-Import Factoring Agreement: The Export-Import Factoring Agreement
and the Exim Loan Documents shall be subject to all the terms and conditions
stipulated by the U.S. Ex-Im Bank Working Capital Guarantee Program Guidelines.

   



GRANT OF SECURITY interest IN COMMERCIAL TORT CLAIMS.



Commercial Tort Claims:

Section 6.1

Confirm none.



_____NONE____________________

DEFINITIONS; ELIGIBLE ACCOUNTS



Eligible Accounts

Section 12

See Exim Factoring Agreement.

 

(oo) such Account is not owed by an Account Debtor who has, or whose affiliates
have, invoices due Seller which remain unpaid for more than ninety (90) days
after the original invoice date comprising more than a percentage to be
determined by Purchaser of the Accounts of such Account Debtor or its affiliates
owed to Seller;

 

(pp) the aggregate amount of all Accounts owed by the Account Debtor and/or such
Account Debtor's affiliates does not exceed a percentage to be determined by
Purchaser of the aggregate amount of all otherwise Eligible Accounts (Accounts
excluded from Eligible Accounts solely by reason of this subsection (dd) shall
nevertheless be considered Eligible Accounts in an amount not to exceed a
percentage to be determined by Purchaser of the aggregate face amount of all
otherwise Eligible Accounts).

       



 

SELLER INFORMATION:



Type of Organization of Seller: Corporation

Section 5(L)

State of organization of Seller:

Delaware



Section 5(L)

Organization number issued by State of organization: 0865245

Section 5(L)

Federal Tax Identification Number: 94-2551470

Section 5(L)

Prior Names of

Seller:

Section 5(L): N/A

Prior Trade

Names of Seller

Section 5(L): N/A

Existing Trade

Names of Seller

Section 5(L): Southwall Technologies, Inc.

Chief Executive Off ice 3975 East Bayshore Road, Palo Alto, CA. 94303

Section 5(L):

Other Locations

(1) 8175 South Hardy Drive, Tempe, AZ 85284



And Addresses:

(2) Southwallstrasse 1, D-01900 Grossrohersdorf, Germany



Section 5(L): (3) Rue Emile Montoisy 2, B-1460 Ittre, Belgium

 

 

 

Seller

:



Southwall Technologies Inc.

 

 

By: _/s/ Michael E. Seifert________

Title: _Sr. Vice President & CFO__

Purchaser

:



Pacific Business Funding,

a division of Cupertino National Bank

 

By: _/s/ Melvin L. Robbins_______

Title:_Sr. Vice President__________

 

 

Section 5(V)(i)



[Insurers- To be approved by PBF]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pacific Business Funding

 

 1. SCHEDULE 2 TO



EXIM FACTORING AGREEMENT



Seller: SOUTHWALL TECHNOLOGIES INC.

Address: 3975 East Bayshore Road, Palo Alto, CA, 94303

email address: JLIPSCOMB@SOUTHWALL.COM

Date: May 16, 2003

This Schedule 2 forms an integral part of the Exim Factoring Agreement between
Pacific Business Funding ("Purchaser") and the above Seller of even date. All
defined terms used in this Schedule 2 shall have the definitions assigned to
such terms in the Exim Factoring Agreement unless otherwise indicated.)

 

PATENTS AND PATENT APPLICATIONS



PATENTS

REGISTER

PATENT

PATENT NAME

STATUS

DATE

NUMBER

Antireflection Coating-Europe

Active

8/12/93

0655974

Antireflection Coating-USA

Active

2/27/96

5494743

Antireflection Coating with Lube Layer US

Active

4/28/98

5,744,227

Antireflection Coatings Taiwan

Active

11/21/97

NI-090742

Color Corrected HR Films-USA

Active

12/31/91

5,071,206

Curved Triple Pane - Canada

Active

5/31/94

1,329,895

Curved Triple Pane - Europe

Active

12/31/94

396619

Curved Triple Pane Glazing-Belgium

Active

1/11/89

0396619

Curved Triple Pane Glazing-England

Active

1/11/89

0396619

Curved Triple Pane Glazing-France

Active

1/11/89

0396619

Curved Triple Pane Glazing-Germany

Active

1/12/89

0396619

Curved Triple Pane Glazing-Italy

Active

1/11/89

0396619

Curved Triple Pane Glazing-Switzerland

Active

1/11/89

0396619

Curved Triple Pane Glazing-USA

Active

8/31/89

4,853,264

Double-sided Reflector Films US

Active

11/24/98

5,840,161

Duol Titanium Nitride Layers for Solar Control - US

Active

11/2/98

6,451,182

Gold-Clad-Silver-Layer-Containing Films - US

Active

4/25/97

6,255,003

Heat Reflecting Composite Films Austria

Active

11/15/95

0454666

Heat Reflecting Composite Films Belgium

Active

11/15/95

0454666

Heat Reflecting Composite Films France

Active

11/15/95

0454666

Heat Reflecting Composite Films Germany

Active

11/15/95

6824853.9





REGISTER

PATENT

PATENT NAME

STATUS

DATE

NUMBER

Heat Reflecting Composite Films Italy

Active

11/15/95

0454666

Heat Reflecting Composite Films Korea

Active

9/8/97

123162

Heat Reflecting Composite Films Netherlands

Active

11/15/95

0454666

Heat Reflecting Composite Films Sweden

Active

11/15/95

0454666

Heat Reflecting Composite Films Switzerland

Active

11/15/95

0454666

Heat Reflecting Composite Films UK

Active

11/15/95

0454666

Heat Reflecting Films-USA

Active

1/31/89

4,799,745

Hi Perf Multi Glazing - Canada

Active

5/31/94

2,022,357

Hi Resis Chromium Films-USA

Active

7/31/89

4,846,949

High Perf Thermal-USA

Active

8/13/96

5544465

High Perf, Thermally Insulating Multipane Glazing Structure-Europe

Active

7/27/90

485505

HR Composite Films-Brazil

Active

1/23/89

PI 8907876-4

HR Composite Films-Europe

Active

1/23/89

0454666

HR Films-Australia

Active

6/30/88

625754

Hydrogenerating a layer of an Antireflection Coating

Active

4/9/02

6,368,470

Improved Corrosion Resistant US

Active

4/23/96

5510173

Improved Corrosion Resistant US

Active

6/9/98

5,763,063

Improved Laminate Structure and Process for ITS Production-Australia

Active

7/24/96

(67150/96)

Laminate Structure and process for its production

Active

9/24/02

6,455,141

Lighting Fixture-USA

Active

10/31/93

5,251,064

Low Trans Reflect Glazing-USA

Active

4/30/94

5,306,547

Metal on Plastic Films with Adhesion-Promoting Layer - Germany

Active

2/5/93

69,425,488

Metal on Plastic Films - Taiwan

Active

5/15/97

083768

Metal on Plastic Films-USA

Active

12/31/96

5589280

Method of Making Antireflective Coating - US

Active

7/21/98

5,783,049

Multi Pane Glass - Germany

Inactive

11/30/80

3,043,973

Multi Pane Glass - Japan

Inactive

8/31/92

1694382

Multi Pane Glass - Korea

Inactive

7/31/91

44849

Multilayer Absorbing Antireflective Coatings US

Active

3/4/99

09/262,602

Multilayer Heat-Reflecting Composite Film and Glazing Products JP

Active

3/19/99

(1-501835)

Multi-Layer HR Film - Canada

Active

4/30/95

1335086

Multilayer Topcoat for an Optical Member-Taiwan

Active

2/11/01

126,643

Multilayer Topcoat for an Optical Member-US

Active

1/22/98

5,981,059

Multiple Pane Glass Unit - Japan

Active

10/3/84

1891766

Optical Sealed Glass - Korea

Active

7/31/89

43008

Thermally Insulating Glazing Structure US

Active

7/28/98

5,784,853

Transverse Uniformity - USA

Active

7/31/89

4,849,087

Triple Pane Glazing - Austria

Active

6/30/93

E84109B

Vacuum Deposition of Bus Bars onto Conductive Transparent Film US

Active

2/1/00

6,204,480

Wavelength Selective Applied Films with Glare Control - US

Active

8/24/98

6,034,813

 

 

 

 

 





PATENT APPLICATIONS

 

PATENT NAME

PATENT APPLICATION NUMBER





HIGH PERF INSULT MULTI-GLAZING STRUCTURE-ITALY

0485505

THERMALLY INSULATING MULTIPANE GLAZING STRUCTURE-EPO

93916438.0

HIGH PERF INSULT MULTI-GLAZING STRUCTURE-SWITZERLAND

0485505

VACUUM DEPO. OF BUS BARS-COND. TRANS FILMS-BDSM 025297-350-Euro



01 906 525.9

VACUUM DEPO. OF BUS BARS-COND. TRANS FILMS-BDSM 025297-351-Japan



01 906 525.9

VACUUM DEPO. OF BUS BARS-TRANS. FILMS-PCT US 01/00672

PCT/US01/00672

IMPROVED LIGHTING FIXTURE REFLECTORS-BELGIAN

92909081.9

IMPROVED LIGHTING FIXTURE REFLECTORS-FRENCH

92909081.9

IMPROVED LIGHTING FIXTURE REFLECTORS-GERMAN

P 692 31275.7-08

IMPROVED LIGHTING FIXTURE REFLECTORS-EUROPEAN

92909081.9

IMPROVED LIGHTING FIXTURE REFLECTORS-JAPAN

04508755

IMPROVED LIGHTING FIXTURE REFLECTORS-UK

92909081.9

DOUBLE-SIDED-REFLECTOR FILMS" APP. CANADA PART OF US 11277

2199634

DOUBLE-SIDED-REFLECTOR FILMS" APP. EPC/EPO BASED ON US 11277



95931722.3

DOUBLE-SIDED-REFLECTOR FILMS" APP. (PCT US95/11277) JAPAN

8-509643

DOUBLE-SIDED-REFLECTOR FILMS" APP. 97/701559 KOREA

97-701559

DOUBLE-SIDED-REFLECTOR FILMS" APP. -US 08/373,633

08/373,633

DOUBLE-SIDED-REFLECTOR FILMS" -US

09/050,745

DOUBLE-SIDED-REFLECTOR FILMS" APP. BASED ON US95/11277 UKRAINE



PCT/US95/11277

ANTIREFLECTING COATINGS - CANADA

2142847

MULTI LAYER TOPCOAT FOR OPTICAL MEMBER - PCT

PCT/US98/14794

METAL ON PLASTIC FILMS WITH ADH PROMO LAYER - FRENCH

94908723.3

METAL ON PLASTIC FILMS WITH ADH PROMO LAYER - NETHERLANDS



94908723.3

METAL ON PLASTIC FILMS WITH ADH PROMO LAYER - EPC/EPO

94908723.3

METAL ON PLASTIC FILMS WITH ADH PROMO LAYER - JAPAN

6-518265

METAL ON PLASTIC FILMS WITH ADH PROMO LAYER - UK

94908723.3

GOLD CLAD SILVER LAYER CONT FILMS INDONESIA

P-940427

GOLD CLAD SILVER LAYER CONT FILMS MALAYSIA

P19400652

GOLD CLAD SILVER LAYER CONT FILMS THAILAND

021867

ANTIREFLECTIVE COATINGS EUROPE

96912545.9

ANTIREFLECTIVE COATINGS JAPAN

85 104 153

IMPROVED LAMINATE STRUCTURE CANADA

2,227,758

IMPROVED LAMINATE STRUCTURE CZECH REPUBLIC

PV-218-98

IMPROVED LAMINATE STRUCTURE EPO

PCT/US96/12393

IMPROVED LAMINATE STRUCTURE JAPAN

09-506972

IMPROVED LAMINATE STRUCTURE KOREA

10-1998-700541

IMPROVED LAMINATE STRUCTURE RUSSIA

98103242

RETROFIT HEAT MIRROR ARRANGEMENT US

09/126067

WAVELENGTH SEL APPLIED FILMS GLARE CONTROL - US

09/138,823

ASS. CHGES - FILE NAT'L PHASE APPLN - AUST SWL-005AU

52532/99

PTO FEE SWL-005CN DOC. & FED EXP. FEES FOR FILING IN CHINA

99809935.X

 

 

 

 

PATENT



APPLICATION

PATENT NAME (Continued)

NUMBER

SWL-006EP ANNUITY FOR EUROPEAN PATENT APPLICAT.

99 937 770.8

SWL-005JP APPLN DOC.& CHARGES IN JAPAN

PCT/US99/17610

SWL-005IL APPLN DOC. & CHARGES IN ISRAEL

2000-566703

SWL-005KR APPLN DOC. & CHARGES IN KOREA

10-2001-7002157

PCT-WAVELENGTH SELECTIVE APPLIED FILMS WITH GLARE CONTROL

PCT/US99/17610

HK-WAVELENGTH SEL APPLIED FILMS GLARE CONTROL

02100345.0

DUOL TITANIUM NITRIDE LAYERS FOR SOLAR CONTROL

09/184,416

SWL-008 INITIATE NATIONAL APPLICATIONS IN AUSTRALIA

17100/00

SWL-008 INITIATE NATIONAL APPLICATIONS IN SINGAPORE

99813054.0

SWL-008 INITIATE NATIONAL APPLICATIONS IN INDIA

IN/PCT/2001/00598

SWL-008 INITIATE NATIONAL APPLICATIONS IN INDONESIA

W-00200101200

TW-DUAL TITANIUM NITRIDE LAYERS FOR SOLAR CONTROL

088118890

SWL-008 INITIATE NATIONAL APPLICATIONS IN CHINA

200102152-6

PCT-DUOL TITANIUM NITRIDE LAYERS FOR SOLAR CONTROL

PCT/US99/25416

MULTILAYER ABSORBING ANTIREFLECTIVE COATING - PCT

99 912 299.7-2108

MULTILAYER ABSORBING ANTIREFLECTIVE COATING

HEI.11-545111

MULTILAYER ABSORBING ANTIREFLECTIVE COATING

10-1999-7010167

MULTILAYER ABSORBING ANTIREFLECTIVE COATING

88119628

MULTILAYER ABSORBING ANTIREFLECTIVE COATING

PCT/US99/04906

SWL-009 FEES UNION PATENT SERVICE CENTER - TAIWAN

89128111

SWL-009PCT TRANSMIT INT'L SEARCH REPORT TO CLIENT

PCT/US00/34538

TWO-LAYER ANTIREFLECTION COATING FOR A TRANSPARENT SUBSTRATE

09/577,243

SWL-010 US APPLICATION TO EST AB. PRIORITY IN TAIWAN

90112480

SWL-010 PCT FILING FOR INTERNATIONAL APPLICATION

PCT/US01/16208

SWL-008-D DUOL TITANIUM NITRIDE LAYERS FOR SOLAR CTL

09/751,123

SWL-012PCT APPN TITANIUM NITRIDE OPTICAL LAYERS TO CRACK

PCT/US03/04717

SWL-013 LOCALIZATION OF HEATING OF A COND.COAT.WIN.

10/245,351

PATENT LICENSES

Patent Name

Licensor Licensee Patent Number























 

 

 

 1. 
 2. TRADEMARKS AND TRADEMARK APPLICATIONS



TRADEMARKS

DATE

TRADEMARK

CURRENT

TRADEMARK NAME

ISSUED

NUMBER

STATUS

CALIFORNIA SERIES & design - USA

09/01/94

1854671

ACTIVE

CALIFORNIA SERIES & design - Australia

01/01/95

650544

ACTIVE

CALIFORNIA SERIES Logo - USA

03/01/95

1886789

ACTIVE

HEAT MIRROR - Australia

07/01/93

B537345

INACTIVE

HEAT MIRROR - Austria

10/31/81

97828

INACTIVE

HEAT MIRROR - California

02/28/89

89464

INACTIVE

HEAT MIRROR - Denmark

08/01/92

07.3631992

INACTIVE

HEAT MIRROR - Finland

08/01/93

127374

ACTIVE

HEAT MIRROR - France

06/30/81

1675950

INACTIVE

HEAT MIRROR - Norway

02/01/93

154944

INACTIVE

HEAT MIRROR - Singapore

03/01/90

227990

INACTIVE

HEAT MIRROR - Switzerland

10/01/92

395742

ACTIVE

HEAT MIRROR & Triangle - USA

03/01/94

1826355

ACTIVE

HEAT MIRROR TRADEMARK APPLICATION - BENELUX

06/17/97

374214

ACTIVE

HEAT MIRROR TRADEMARK APPLICATION - TAIWAN

05/01/95

679234

ACTIVE

HEAT MIRROR - Japan

10/01/94

1724502

ACTIVE

HEAT MIRROR - New Zealand-Class 17

07/01/97

B203065

ACTIVE

HEAT MIRROR - New Zealand-Class 19

07/01/97

B203066

ACTIVE

HEAT MIRROR - Spain

10/01/91

1660269

ACTIVE

HEAT SEAL & design - Australia

06/01/92

145020

INACTIVE

HEAT SEAL & design - Benelux

06/01/92

514768

INACTIVE

HEAT SEAL & design - Denmark

10/01/92

092751992

INACTIVE

HEAT SEAL & design - France

06/01/92

92423834

INACTIVE

HEAT SEAL & design - Germany

06/17/92

2039074

INACTIVE

HEAT SEAL & design - Korea

06/01/92

284453

ACTIVE

HEAT SEAL & design - Sweden

06/01/92

244555

INACTIVE

HEAT SEAL & design - USA

10/12/93

1798701

ACTIVE

Heat Seal design - England

07/01/92

1505752

INACTIVE

HEAT SHIELD - Spain

07/08/92

1711522

INACTIVE

SOLIS - USA

09/01/96

2001973

ACTIVE

SOUTHWALL logo design - USA

03/31/86

1392171

ACTIVE

SOUTHWALL - Japan

07/01/94

1702927

ACTIVE

SOUTHWALL - USA

09/30/92

1713655

INACTIVE

Super Glass - France

11/01/92

92443238

INACTIVE

Super Glass - Sweden

09/01/93

258776

ACTIVE

SUPERGLASS - Benelux

11/01/92

519.697

INACTIVE

 

 

 

 

 

 

DATE

TRADEMARK

CURRENT

TRADEMARK NAME

ISSUED

NUMBER

STATUS

SUPERGLASS - USA

05/18/93

1771477

INACTIVE

SUPERGLASS & design - Finland

10/01/96

202460

ACTIVE

Superglass System & design - Denmark

03/01/94

VR020671994

ACTIVE

Superglass System & design - Germany

01/01/94

2076727

ACTIVE

Superglass System & design - Thailand

12/01/95

KOR24344

ACTIVE

SUPERGLASS SYSTEM AND DESIGN - FINLAND

10/01/96

202460

ACTIVE

SUPERGLASS - Greece

01/01/93

112.228

ACTIVE

SUPERGLASS - Italy

11/01/92

644842

ACTIVE

SUPERGLASS - Spain

12/01/92

1734014

ACTIVE

SWT & S logo design - USA

05/30/86

1400945

ACTIVE

SWT - USA

07/31/86

1385005

ACTIVE

XIR - China

11/01/94

715559

ACTIVE

XIR - France

06/01/93

93472654

ACTIVE

XIR - Thailand

08/01/95

KOR21610

ACTIVE

XIR - Taiwan

01/01/95

667973

ACTIVE

XIR - USA renewed 4/97

04/30/91

1642446

INACTIVE

XIR - MALAYSIA

05/08/93

9303134

INACTIVE

XIR - Canada

08/01/96

TMA461407

ACTIVE

XIR - Hong Kong

06/01/93

02327/96

ACTIVE

XIR - Indonesia

05/01/93

305035

INACTIVE

XIR - Italy

05/01/93

00660505

INACTIVE

XIR - SINGAPORE

05/14/93

359693

INACTIVE

XUV - Canada

08/01/94

431350

ACTIVE

XUV - Korea

03/01/92

234732

INACTIVE

XUV - USA

02/28/90

1582540

INACTIVE

 

 

 

TRADEMARK APPLICATIONS



CURRENT TRADEMARKS APPLICATIONS LIST:







HEAT MIRROR TRADEMARK APPLICATION -CZECH REPUBLIC

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -HUNGARY

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -KAZAKHSTAN

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -LATVIA

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -BELARUS

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -POLAND

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -RUSSIA

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -SLOVAKIA

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -TURKEY

185881



HEAT MIRROR TRADEMARK APPLICATION -UKRAINE

IR 676578



HEAT MIRROR TRADEMARK APPLICATION -CROATIA

IR 676578



SUPERGLASS TRADEMARK APPLICATION-KOREA

234732

XIR TURKEY



XIR CHINA

715559

XIR RUSSIA

193747

XIR EUROPE



SOLIS CANADA

542219

SOLIS MEXICO







TRADEMARK LICENSES

Trademark Name

Licensor Licensee Trademark Number























 

 

 



COPYRIGHT REGISTRATIONS

Registration No.

Title Registration Date V&A Number























 

 

 

APPLICATIONS FOR COPYRIGHT REGISSTRATION

Title Date Filed V&A Number











 

 

 

 

 

 

COPYRIGHT LICENSEES

Licensor Licensee Description











 

 

Seller

:



SOUTHWALL TECHNOLOGIES INC.

 

 

By: _/s/ Michael E. Seifert____________

Title: Sr. Vice President & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 1. Pacific Business Funding

SCHEDULE 3 TO



EXIM FACTORING AGREEMENT



Seller: SOUTHWALL TECHNOLOGIES INC.

Address: 3975 East Bayshore Road, Palo Alto, CA 94303

email address: JLIPSCOMB@SOUTHWALL.COM

Date: May 16, 2003

This Schedule 3 forms an integral part of the Exim Factoring Agreement between
Pacific Business Funding ("Purchaser") and the above Seller of even date. All
defined terms used in this Schedule 3 shall have the definitions assigned to
such terms in the Exim Factoring Agreement unless otherwise indicated.

 

 A. DEPOSIT ACCOUNTS AND INVESTMENT SECURITIES

DESCRIPTIONS OF DEPOSIT ACCOUNTS.

 

Name of Institution

Address

Account Number

Telephone Number

Fax Number

Deutsche Bank

01099 Dresden

Glacisstraße 2

710 5370333 02

Tel. 0049 351 4824160

Fax 0049 351 4824 165

Deutsche Bank

01099 Dresden

Glacisstraße 2

710 5370333 05

Tel. 0049 351 4824160

Fax 0049 351 4824 165

Deutsche Bank

01099 Dresden

Glacisstraße 2

710 5370333 07

Tel. 0049 351 4824160

Fax 0049 351 4824 165

Deutsche Bank

01099 Dresden

Glacisstraße 2

710 5370333 08

Tel. 0049 351 4824160

Fax 0049 351 4824 165

Deutsche Bank

01099 Dresden

Glacisstraße 2

710 5370333 44

Tel. 0049 351 4824160

Fax 0049 351 4824 165

Bank of America

P.O. Box 37176

San Francisco, CA 94137

01176-18891

Tel 650-324-4433

Fax 650-853-4510

Bank of America

P.O. Box 25118

Tampa, FL 33622

2-3565-1969

Tel 888-287-4637

Fax 803-765-8569

Bank of America

333 S. Beaudry #38325

Los Angeles, CA 90017

66-11-111-7313790

Tel 213-345-5844

Fax 213-345-6060

Bank of the West

One Front St. 18th Floor

San Francisco, CA 94111

862-005998

Tel 800-488-2265

Fax 925-210-1064

Cupertino National Bank

3945 Freedom Circle #1000

Santa Clara, CA 95054

3109461

Tel 408-725-4400

Fax 408-844-9902

Cupertino National Bank

3945 Freedom Circle #1000

Santa Clara, CA 95054

3109453

Tel 408-725-4400

Fax 408-844-9902

Deutsche Bank

75378 Paris Cedex 08 Bureaux 3, Avenue de Friedland, 75008 Paris

0539-0745-00

Tel 011-449-56-400

Fax

Bankque Bruxelles

Cahussee de Tervuren 198F B-1410 Waterloo, Belgium

310-1193989-05

Tel 322-357-0130

Fax 322-357-0138

Bankque Bruxelles

Cahussee de Tervuren 198F B-1410 Waterloo, Belgium

310-1194823-63

Tel 322-357-0130

Fax 322-357-0138

 

 

 



DEPOSIT ACCOUNTS AND INVESTMENT SECURITIES
DESCRIPTIONS OF DEPOSIT ACCOUNTS.

Name of Institution

Address

Account Number

Telephone Number

Fax Number

IKB Deutsche

Industriebank AG

10834 Berlin

Postfach 11 04 69

2012645574

Tel. 004930310099026

Fax 004930310098026

Deutsche Bank

01099 Dresden

Glacisstraße 2

710 5370333 00

Tel. 0049 351 4824160

Fax 0049 351 4824 165

Cupertino National Bank

3945 Freedom Circle #1000

Santa Clara, CA 95054

18201199

Tel 408-725-4400

Fax 408-844-9902

Wells Fargo Bank

444 Market St.

San Francisco, CA 94111

12703070

Tel 415-396-3618

Fax 415-541-0299

Wells Fargo Bank

444 Market St.

San Francisco, CA 94111

400-0043489

Tel 415-222-4462

Fax 415-399-9280

 

 

Seller

:



SOUTHWALL TECHNOLOGIES INC.

 

 

By: _/s/ Michael E. Seifert_______________

Title: Sr. Vice President & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 